ACCEPTED
                                                                                                12-15-00173-CR
                                                                                   TWELFTH COURT OF APPEALS
                                                                                                 TYLER, TEXAS
                                                                                         12/17/2015 11:06:37 PM
                                                                                                      Pam Estes
                                                                                                         CLERK

                                   No. 12-15-00173-CR

                                                                      FILED IN
MICHAEL JOHNSON                              §     IN THE COURT OF
                                                                12thAPPEALS
                                                                    COURT OF APPEALS
                                                                            TYLER, TEXAS
       Appellant                             §                        12/17/2015 11:06:37 PM
                                             §                               PAM ESTES
                                                                               Clerk
vs.                                          §     12TH JUDICIAL DISTRICT
                                             §
THE STATE OF TEXAS,                          §
    Appelle                                  §     AT TYLER, TEXAS

   APPELLANT’S SECOND MOTION FOR EXTENSION OF TIME TO FILE
                    BRIEF, 30-DAY REQUEST

TO THE HONORABLE COURT:

       Now comes Austin Reeve Jackson, counsel for Appellant in the above entitled and

numbered cause, and makes this Motion, and for good cause shows the following:

                                             I.

       Appellant’s brief in this matter is due on 17 December 2015. One prior extension

has been requested.

                                             II.

       While working on this case counsel has also been working on approximately 50

open appellate cases in this and other courts to which he has been appointed by Smith

County. This has included investigating motions for new trials (looking for and talking

with potential witnesses, jail and office visits with new appellate appointments, trial court

appearances for the same), requests for and reviews of reporter’s and clerk’s records,

research, briefing, review of opinions, investigation of potential PDR issues, etc. While
not all of these cases have required significant attention from counsel during this time,

many of them have which has resulted in counsel having been unable to devote the full

attention necessary to this case prior to today’s date.

       Because of this, counsel was delayed in completing his brief in this matter.

                                              II.

       One prior extensions have been requested and is respectfully prayed that the in the

interest of justice, the Court grant this motion.

       WHEREFORE, PREMISES CONSIDERED, undersigned counsel respectfully

prays that, in accordance with the applicable law, the Court grant this Motion and extend

the date by which to file a brief by thirty days.  

                                            Respectfully submitted,

                                            /s/Austin Reeve Jackson
                                            Texas Bar No. 24046139
                                            112 East Line, Suite 310
                                            Tyler, TX 75702
                                            Telephone: (903) 595-6070
                                            Facsimile: (866) 387-0152



                              CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing document

was served on counsel for the State by efile concurrently with its filing.


                                            /s/Austin Reeve Jackson